DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 11/21/2022. Claims 1, 4, 10 and 13 were amended. No claims were newly added or canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 17 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the energy absorbing member” (lines 11-12) lacks antecedent basis in the claim. For the purpose of examination, the limitation will be interpreted to refer to “energy absorbing material disposed on the plunger” (recited on line 10).
Regarding claim 14, the limitation “the outer casing includes at least one support member for holding container within the outer casing, and wherein absorbing material of the damper mechanism is disposed between the at least one support member and the container” is indefinite because claim 10, upon which claim 14 depends, has been amended to recite  “the outer casing including an inwardly extending support member.” Thus, it is not clear whether the limitation of claim 14 was intended to claim another support member or the same support member.
Claim 17 is similarly indefinite for reciting “the outer casing includes a support member, and the second strip of energy absorbing or damping material is disposed between the casing engagement flange and the support member” because it depends on claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (U.S. Pub. 2013/0046233 A1, hereinafter “Green").
Regarding claim 1, Green discloses an injection device 102 (Fig. 1) for drug delivery, the injection device comprising: 
a container 103 (Fig. 1) for storing a drug 105 (Fig. 1), the container comprising a stopper 104 (Fig. 1) movably disposed in the container for expelling the drug; 
an injection drive mechanism comprising a plunger 111 (Fig. 1) for acting on the stopper and an energy source (such as a cylinder 130 with compressed air; see Fig. 1) for exerting a force on the plunger 111 to cause the plunger 111 to move in a distal direction (i.e., toward opening 106) to act on the stopper to expel the drug, the force causing the plunger to accelerate to a velocity prior to acting on the stopper (see para [0050] disclosing the plunger 111 is actuated to move together with the damping mechanism 150 attached to the end of the plunger 111, until the damping mechanism 150 strikes the piston; thus, the plunger 111 is first accelerated to a velocity, and then (at a certain point thereafter) acts on the stopper via the damping mechanism 150); and
a damping mechanism 150 (see para [0045] disclosing a shock absorbing component 150) for reducing the velocity of the plunger prior to acting on the stopper (see para [0050], as described above), the damping mechanism 150 comprising energy absorbing material disposed on the plunger (see para [0047] disclosing that the damping mechanism 150 is a shock absorbing component which may be made of materials such as PTFE, HDPE or other high density materials),
such that at least a portion of a proximally-facing surface of the energy-absorbing material contacts at least a portion of a distally-facing surface of the plunger prior to movement of the plunger in the distal direction.
Examiner notes that the limitation “prior to movement of the plunger in the distal direction” has been not been limited to any particular movement, and has been interpreted to encompass movement of the plunger to expel the drug 105 from the container 103. 
Under this interpretation, para [0048] discloses that in one arrangement, the plunger 111 impacts a blind end of the damping mechanism 150—shown in Fig. 2 to be proximally-facing—before the plunger moves distally to expel the drug 105 from the container 103.
Further, under a narrower interpretation in which “movement of the plunger” refers to any movement whatsoever, Green discloses an alternative arrangement (see para [0050]) in which the damping mechanism 150 is already placed over the distal end of the plunger 111 before any distal movement of the plunger 111:

[0050] 	… For example, the component can be placed over an end of the ram 111 which projects beyond an end face of the assembled ram arrangement. This end face can then act as a stop to limit the positioning of the component 150 over the ram 111. When the ram is released, the component 150 moves with the ram inside the cartridge 103 until it strikes the piston 104. Only then is the shock absorbing function of the component 150 used.

Regarding claim 2, Green discloses that the damping mechanism 150 comprises a layer of damping material (i.e., the damping mechanism 150 is made from PTFE or HDPE appearing to be a single layer).
Regarding claim 5, Green discloses that the damping mechanism 150 is disposed between the stopper and the plunger 111 (see para [0050]).
Regarding claim 6, Green discloses a dose delivery member, e.g., an orifice 106 ( Fig. 1) through which medication 105 is delivered.
Regarding claim 7, Green discloses a triggering mechanism for activating the injection drive mechanism (see para [0043] disclosing that urging the dose delivery member 106 against the skin moves an upper sleeve portion 102a downwardly, bringing an aperture 139 in the wall of upper sleeve portion 102a into alignment with a latch 108, which is thus able to move sideways into the aperture 139 to under the influence of the force of the gas within the cylinder 130 acting on the latch via the cam surface 109 formed in the plunger 111; accordingly, the injector is triggered to fire).
Regarding claim 8, Green discloses a drug 105 stored in the container 103 (see para [0040] referring to the drug 105 as a “medicament”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Pub. 2013/0046233 A1) in view of Michioka et al (U.S. Pub. 2007/0009720 A1, hereinafter “Michioka”).
Regarding claims 3 and 4, it is noted that Green does not appear to disclose that the energy absorbing material comprises a laminate formed by two or more layers of material, the two or more layers having different damping characteristics.
Michioka discloses an energy absorbing material (para [0001]) form by two or more layers of material laminated together (para [0011]), such as a plurality of thin metal layers and a plurality of thin attenuation layers (see para [0010], [0011]). The plurality of layers have different damping characteristics, i.e., the metal layers have a different damping characteristic than the attenuation layers. 
A skilled artisan would have found it obvious at the time of the invention to modify the energy absorbing material disclosed in Green, so that the energy absorbing material is formed by two or more layers of material laminated together, as taught in Michioka, in order to provide a compact damping structure capable of achieving high attenuation performance while providing high rigidity (see Michioka at para [0008]). Such a compact structure, intended to be made very thin (see Michioka at para [0013]) would be particularly useful in an injection device where only a small and thin damping mechanism would be suitable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Pub. 2013/0046233 A1) in view of Prestrelski et al (U.S. Pat. 2006/0211982 A1, hereinafter “Prestrelski”).
Regarding claim 9, it is noted that Green does not appear to disclose the claimed drug(s) as recited in claim 9.
Prestrelski discloses an injection device that may be used to inject a variety of different drugs including colony stimulating factors (para [0086]) via a subcutaneous injection (see Abstract).
Accordingly, since Green discloses that a variety of drugs could be chosen for subcutaneous administration (see Green at para [0002] teaching a hypodermic injector for injecting a drug through the epidermis and into underlying tissue), a skilled artisan would have found it obvious at the time of the invention to modify the device of Green so that the drug in the container is a colony stimulating factor, since it would have been known to deliver such a drug subcutaneously at the time of the invention with a reasonable expectation of success. Further, the choice of drug does not appear to solve a stated problem or be critical to the invention, and it appears that a skilled artisan could select a wide variety of drugs with a reasonable expectation of success in delivering them using the prior art invention.

Claims 10, 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (U.S. Pub. 2010/0049125 A1, hereinafter “James”) in view of Cowe (U.S. Pat. 9,827,374 B2, hereinafter “Cowe”).
Regarding claims 10 and 11, James discloses an injection device (Fig. 23)  for drug delivery, the injection device comprising: 
a container 320 (Fig. 23) for storing a drug, the container comprising a stopper 38 (Fig. 2) movably disposed in the container for expelling the drug; 
an injection drive mechanism comprising a plunger 36 (Fig. 2) for acting on the stopper and an energy source 350 (Fig. 23) for exerting a force on the plunger to cause the plunger to act on the stopper to expel the drug, the force causing the plunger to accelerate to a velocity prior to acting on the stopper (see para [0052] disclosing that a small gap is provided between the plunger 36 and the stopper 38, such that the plunger must first accelerate before it acts on the stopper); 
an outer casing 304 (Fig. 23) for encasing the container;
the outer casing including an inwardly extending support member, e.g. 310 (see Fig. 24B); and 
a sleeve, e.g., 410 (see Fig. 23) disposed at least partially within the outer casing and supported at least partially by the inwardly extending support member of the outer casing (i.e., the sleeve 410 is supported by locking members 496 which interact with the inwardly extending support member 310 as shown in Fig. 23), wherein the container is disposed at least partially within the sleeve (see Fig. 23).
It is noted that James does not appear to disclose a damping mechanism for reducing energy applied by the energy source to the container, the damping mechanism comprising energy absorbing material disposed at least partially between the inwardly extending support member of the outer casing and the sleeve.
Cowe discloses an injection device having a container 181 (Fig. 21) for storing a drug, the container comprising a stopper 183 (Fig. 21) movably disposed in the container for expelling the drug; 2332263/49570-DIV 
an injection drive mechanism 140 (Fig. 21) comprising a plunger 182 (Fig. 21) for acting on the stopper and an energy source 149 (Fig. 21)  for exerting a force on the plunger to cause the plunger to act on the stopper to expel the drug (see col. 14, lines 6-10); 
an outer casing 110 (Fig. 21) for encasing the container; 
and a damping mechanism 196 (Fig. 21) for reducing energy applied by the energy source to the container, the damping mechanism comprising absorbing material disposed between the outer casing 110 and the container 181 (see Fig. 21). 
Further, Cowe discloses that the damping mechanism is shown to be a layer of material (as per claim 11), such as a gasket (col. 6, lines 13-15).
A skilled artisan would have found it obvious at the time of the invention to modify the injection device disclosed in James according to the teaching in Cowe, thereby providing a damping mechanism for reducing energy applied by the energy source to the container, the damping mechanism comprising absorbing material disposed between the support member of the outer casing and the sleeve, in order to inhibit breaking of the container when the injection device is used (see Cowe at col. 5, line 66 to col. 6, line 3).
Regarding claim 14, James discloses that the outer casing includes at least one support member 410 (Fig. 23) for holding the container within the outer casing, but does not appear to disclose that a damping mechanism is disposed between the at least one support member and the container.
Cowe also discloses a support member 111 (Fig. 21), and shows that the damping mechanism is disposed between the support member 111 and the container 181 (see Fig. 21 showing the damping mechanism 196 between the hub 113 of the support member 113 and the container 181).
A skilled artisan would have found it obvious at the time of the invention to modify the injection device disclosed in James according to the teaching in Cowe, thereby providing the damping mechanism between the at least one support member and the container, in order to inhibit breaking of the container when the injection device is used (see Cowe at col. 5, line 66 to col. 6, line 3).
Regarding claim 15, James discloses a sleeve 410 (Fig. 23) disposed within the outer casing, wherein the container is mounted in the sleeve, but does not disclose that the damping mechanism comprises a first strip of energy absorbing or damping material disposed between the container and the sleeve at a location where the container and the sleeve contact one another.
Cowe also discloses a sleeve 111 (Fig. 21), and shows that the damping mechanism is disposed between the sleeve 111 and the container 181 (see Fig. 21), and is a “strip” of material by virtue of being elongate and narrow.
A skilled artisan would have found it obvious at the time of the invention to modify the injection device disclosed in James according to the teaching in Cowe, thereby providing the damping mechanism between the sleeve and the container, in order to inhibit breaking of the container when the injection device is used (see Cowe at col. 5, line 66 to col. 6, line 3).
Regarding claim 16, James discloses a container support flange (not labeled, but shown in Fig. 23 to be where the bottom of the syringe carrier 354 interacts with the support member 410) and the container includes a rim flange 321 (Fig. 25), but does not disclose that the damping mechanism is disposed between the container support flange and the rim flange.
Cowe also discloses a support flange (at hub 113; see Fig. 21), and shows that the damping mechanism is disposed between the support flange and a flange of the container 181 (not shown, but illustrated in Fig. 21 at top of the container 180).
A skilled artisan would have found it obvious at the time of the invention to modify the injection device disclosed in James according to the teaching in Cowe, thereby providing the damping mechanism between the support flange and a flange of the container 181, in order to inhibit breaking of the container when the injection device is used (see Cowe at col. 5, line 66 to col. 6, line 3).
Regarding claim 17, James discloses a second strip of energy absorbing or damping material 530 (Fig. 23) disposed between the sleeve 410 and the outer casing 304 (see Fig. 23 and para [0112]).
Regarding claim 18, James discloses the sleeve 410 includes a casing engagement flange 440 (Fig. 28D) and the outer casing includes a support member 310 (Fig. 24B), and the second strip of energy absorbing or damping material 530 (Fig. 23) is disposed between a casing engagement flange 440 and the support member 310 (as shown in Fig. 23).
Regarding claim 19, James discloses a drug stored in the container (see para [0046] disclosing that the container comprises “medication contents”).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (U.S. Pub. 2010/0049125 A1) in view of Cowe (U.S. Pat. 9,827,374 B2), further in view of Michioka et al (U.S. Pub. 2007/0009720 A1).
Regarding claims 12 and 13, it is noted that James, in view of Cowe, does not appear to disclose that the energy absorbing material  comprises a laminate formed by two or more layers of material, the two or more layers having the same or different damping characteristics.
Michioka discloses an energy absorbing material (para [0001]) form by two or more layers of material laminated together (para [0011]), such as a plurality of thin metal layers and a plurality of thin attenuation layers (see para [0010], [0011]). The plurality of layers have different damping characteristics, i.e., the metal layers have a different damping characteristic than the attenuation layers. 
A skilled artisan would have found it obvious at the time of the invention to modify the energy absorbing material disclosed in James, in view of Cowe, so that the energy absorbing material is formed by two or more layers of material laminated together, as taught in Michioka, in order to provide a compact damping structure capable of achieving high attenuation performance while providing high rigidity (see Michioka at para [0008]). Such a compact structure, intended to be made very thin (see Michioka at para [0013]) would be particularly useful in an injection device where only a small and thin damping mechanism would be suitable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over James et al (U.S. Pub. 2010/0049125 A1) in view of Cowe (U.S. Pat. 9,827,374 B2), further in view of Prestrelski et al (U.S. Pat. 2006/0211982 A1).
Regarding claim 20, it is noted that James, in view of Cowe, does not appear to disclose the claimed drug(s) as recited in claim 20.
Prestrelski discloses an injection device that may be used to inject a variety of different drugs including colony stimulating factors (para [0086]) via a subcutaneous injection (see Abstract).
Accordingly, since James discloses that a variety of drugs could be chosen for skin-penetrating administration (see James at para [0030]), a skilled artisan would have found it obvious at the time of the invention to modify the device of James, in view of Cowe, so that the drug in the container is a colony stimulating factor, since it would have been known to deliver such a drug subcutaneously at the time of the invention with a reasonable expectation of success. Further, the choice of drug does not appear to solve a stated problem or be critical to the invention, and it appears that a skilled artisan could select a wide variety of drugs with a reasonable expectation of success in delivering them using the prior art invention.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered. Sections I through IV have been considered; the objection to claim 10 and rejection under 35 U.S.C. 112(d) (or pre-AIA  35 U.S.C. 112, fourth paragraph) have been withdrawn.
In section V of the Remarks, Applicant argued that Green fails to disclose the amended aspect of claim 1 reciting that “at least a portion of a proximally-facing surface of the energy absorbing member contacts at least a portion of a distally-facing surface of the plunger prior to movement of the plunger in the distal direction” (Remarks, pg. 8). 
Examiner notes that the limitation “prior to movement of the plunger in the distal direction” has been not been limited to any particular movement, and has been interpreted to encompass movement of the plunger to expel the drug 105 from the container 103. 
Under this interpretation, para [0048] discloses that in one arrangement, the plunger 111 impacts a blind end of the damping mechanism 150—shown in Fig. 2 to be proximally-facing—before the plunger moves distally to expel the drug 105 from the container 103.
Further, under a narrower interpretation in which “movement of the plunger” refers to any movement whatsoever, Green discloses an alternative arrangement (see para [0050]) in which the damping mechanism 150 is already placed over the distal end of the plunger 111 before any distal movement of the plunger 111:

[0050] 	… For example, the component can be placed over an end of the ram 111 which projects beyond an end face of the assembled ram arrangement. This end face can then act as a stop to limit the positioning of the component 150 over the ram 111. When the ram is released, the component 150 moves with the ram inside the cartridge 103 until it strikes the piston 104. Only then is the shock absorbing function of the component 150 used.

For this reason, Applicant’s argument is not persuasive.
In section VI of the Remarks, Applicant argued that James fails to disclose the amended aspects of claim 10 (Remarks, pgs. 10-11).
Applicant argued that modifying the damping mechanism of Cowe according to the claim would have been a “non-trivial endeavor for which there is no evidence-based motivation or reasonable expectation of success” (Remarks, pg. 11).
However, to position the damping mechanism of Cowe in the claimed configuration would have been obvious based on the teaching in Cowe that the damping mechanism is designed to inhibit breaking of the syringe (180) when the syringe carrier (111) engages the carrier support in the forward position and/or when the syringe plunger is fully depressed within the syringe (180) (see col. 5, line 67 to col. 6, line 3). The damping mechanism is configured to dampen the force between the syringe and the syringe carrier, or more generally, between two components on either side of the damper. Thus, to position such a damper in the James device would have had the same effect, namely, to dampen the engagement between the inwardly extending support member and the sleeve so as not to break the components in the event that too much force is generated in the device. A skilled artisan would have had a reasonable expectation of using the damping material wherever it was necessary to soften the impact between two components. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/06/2022